Citation Nr: 1009358	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1975 to June 1986 
and from January 1991 to April 1991.  She also had reserve 
duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for pancreatitis.  

The Veteran appeared at a hearing before the undersigned in 
December 2009 and a transcript of the hearing is of record.  
Prior to the hearing, the Veteran submitted additional 
evidence to the Board and a written waiver, waiving a review 
of this evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that her pancreatitis began in service.  
She stated that she had her first pancreatic attack when she 
began taking birth control pills in 1980.  The Veteran is a 
nurse at the Air Force academy and possesses the medical 
knowledge to relate a disability to service.  However, as the 
record stands, there are inconsistencies with regard to a 
clear diagnosis of pancreatitis.  

The Veteran's service treatment records show repeated 
complaints of diarrhea, constipation, vomiting, nausea and 
cramping beginning in January 1976.  A January 1976 record 
also shows right lower abdominal pain.  A December 1980 
treatment record notes pancreatic dysfunction and after an 
ultrasound examination, the examiner noted a "moderate 
prominence of the pancreas, especially in the region of the 
head of the pancreas, which reflects an inflammatory change, 
such as seen with pancreatitis."  Notes also indicated a 
possible pancreatic duct stricture.  A December 1982 sonogram 
shows the pancreatic head and body were adequately sized and 
demonstrated no abnormality.  The Veteran's separation 
examination in January 1986 notes stomach problems and 
adverse reactions to medication.  

Medical records subsequent to service place the Veteran's 
first episode of pancreatitis in 1980.  December 1980 records 
show a possible pancreatitis disability.  August 1986 records 
show pain in the right lower quadrant, diarrhea, and 
constipation.  Records dated in 1989 show repeated complaints 
of diarrhea, which was possibly linked to irritable bowel 
syndrome (IBS).  The Board notes that the Veteran is already 
service-connected for IBS.  

The Veteran's post service treatment records do not paint a 
consistent picture of the Veteran's condition.  While it is 
clear that the Veteran was repeatedly under evaluation for 
problems with her pancreas, the doctors were not certain 
whether to attribute her problems to pancreatitis, IBS or 
gastroesophageal reflux disease (GERD).  At times, the 
Veteran's pancreas appeared normal and at times, there was an 
enlarged pancreatic head.  January 1993 records show elevated 
lipase with enlargement of the pancreatic head; the 
impression was of minimal chronic pancreatitis.  January 1993 
private medical records show a history of recurrent 
pancreatitis and tests showed no evidence of any pancreatic 
disease or other abnormalities.  In June and October 1994, 
the Veteran was seen for chronic pancreatitis.  A letter from 
Dr. T.G.T. dated in December 1994 reports that there was no 
evidence of chronic pancreatitis and attributed all her 
symptoms to IBS.  

In April 1999, the Veteran was seen for a seven to eight 
month history of constant left upper quadrant pain.  The 
Veteran reported that in the 1980's she began having right 
upper quadrant pain chronically.  The examiner noted that the 
pancreatitis may me secondary to birth control pills or 
binary tract disease.  Another April 1999 treatment record 
noted, "Still no evidence for chronic pancreatitis per [the 
Veteran's] pathology." 

August 1999 records document abdominal pain and diarrhea and 
the examiner noted that the diagnosis was "likely chronic 
pancreatitis."  A February 2000 University Hospital record 
notes that the Veteran was diagnosed with chronic abdominal 
pain subsequent to pancreatitis.  The Veteran herself stated 
that the diagnosis of pancreatitis is much less likely and 
that she more likely has GERD.  

In a December 2006 letter from Dr. D.M.C., he stated that the 
Veteran's pancreatitis is more likely than not related to 
service.  Dr. D.M.C. stated that based on a review of the 
Veteran's records, she had elevated amylose, ultrasonic 
evidence of abnormal cannon bile duct and pancreatic head 
enlargement and abdominal pains.  The doctor added that 
subsequent to service, the Veteran had endoscopic retrograde 
with sphincterotomy and laproscopic cholecystectomy resulting 
in the resolution of her abdominal symptoms.   

The Veteran's primary doctor, J.D.J., of the U.S. Air Force 
Academy stated that she could not state for certain whether 
the Veteran has chronic pancreatitis, but the Veteran is 
likely to have chronic pancreatitis that may manifest itself 
more clearly in the future.

Because of the inconsistencies of record, the Board requests 
that a VA examination be afforded to the Veteran to ensure 
that a proper diagnosis and etiology is provided. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current pancreatic 
disability.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  
The examiner must note in the 
examination report that he or she has 
reviewed the claims folder.  

All clinical findings and diagnoses 
should be reported in detail.  Based 
upon the claims folder review, the 
examination results, and sound medical 
principles, the examiner should clearly 
specify whether the Veteran has chronic 
pancreatitis or not, or whether her 
symptoms are more properly attributable 
to other disability, e.g. irritable 
bowel syndrome (IBS).  If there is no 
evidence of a disability the examiner 
should so state.  If a diagnosis of 
chronic pancreatitis is present, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) 
that the current pancreatitis first 
manifested in service or is in any way 
etiologically related to service.  
Additionally, if chronic pancreatitis 
is present and is considered a separate 
and distinct disability from the 
Veteran's IBS, the examiner should 
opine whether or not the Veteran's 
service-connected IBS aggravates her 
chronic pancreatitis.  If aggravation 
is found, to the extent possible, the 
examiner should comment on whether the 
degree of increased symptomatology for 
chronic pancreatitis is 10 percent, 20 
percent, or etc., above the baseline 
symptomatology after the effects of the 
service-connected disability are first 
considered.

The examiner should set forth the 
rationale for all opinions expressed 
and conclusions reached.  

2.  Readjudicate the issue on appeal.  
If the desired benefit is not granted, 
a supplemental statement of the case 
should be furnished to the Veteran and 
her representative.  The case should 
then be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


